Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges the evidentiary basis for the finding that he misused State property and possessed contraband. Respondent, however, is “permitted to draw reasonable inferences from the evidence” (Matter of Varela v Coughlin, 203 AD2d 630, 631; see, e.g., Matter of McGoey v Selsky, 260 AD2d 814). Petitioner conceded that he possessed a photocopy of a newspaper article regarding a potential inmate strike and that the photocopy was made on the copier at the facility law library, where he worked, but claimed that a correction officer made the copy for him. The correction officer, however, denied *720copying the article and testified that it was not the type of article he would allow to be copied. The correction officer also testified that although inmates were not allowed to use the copier, it was possible for them to do so without authorization. In view of the correction officer’s testimony and petitioner’s inconsistent testimony about the date of the copying, there is substantial evidence to support the finding that petitioner used the law library copier without authorization and, therefore, misused State property. With regard to the possession of contraband, it appears that only one inmate in the facility was authorized to possess the newspaper from which the article was copied and, therefore, possession of the article by any other inmate, including petitioner, was unauthorized. Accordingly, the determination is supported by substantial evidence and must be confirmed.
Cardona, P. J., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.